Exhibit 10.12

 

FORM OF SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of June 24, 2014 (this
“Agreement”), is entered into by and between INFINITY AUGMENTED REALITY, INC., a
Nevada corporation with an office located at 2220 Nostrand Avenue, Brooklyn, NY,
11210 (the “Company”), and the Buyer named of the signature page hereto (the
“Buyer”) under such agreement and the Transaction Agreements, as defined below,
referred to therein).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon the exemption from securities registration for offers and sales
to accredited investors afforded, inter alia, by Rule 506 under Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and

 

WHEREAS, the Company desires to sell and the Buyer, wishes to purchase from the
Company, subject to and upon the terms and conditions set forth in this
Agreement and acceptance of this Agreement by the Company, an aggregate of
$1,236,000.00 (the “Purchase Price”) in principal amount of Convertible
Debentures of the Company (the “Convertible Debenture”) which will be
convertible into shares of Common Stock, $0.00001 par value per share, of the
Company (the “Common Stock”), upon the terms and subject to the conditions of
such Convertible Debentures, together with the Warrants (as defined below)
exercisable for the purchase of shares of Common Stock;

 

WHEREAS, the Purchase Price shall consist of (i) $1,100,000 in cash and (ii) and
the forgiveness by the Buyer of $136,000 payable as reimbursement of reduction
of premium paid with regard to the insurance policies (the “Policies”)
transferred to the Buyer or their affiliates as satisfaction of the Term Loan
and Credit Agreement as defined in the Agreement between the Company, Platinum
Partners Value Arbitrage Fund L.P. as agent for the benefit of the lenders under
the Credit Agreement and the Buyer, dated November 15, 2012

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.            AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a.     Agreement to Purchase.

 

(i)    Subject to the terms and conditions set forth in this Agreement and the
other Transaction Agreements, the undersigned hereby agrees to purchase from the
Company the principal amount of Convertible Debentures (the “Debenture”)
specified on the Buyer’s signature page of this Agreement and the Warrants (the
Debenture and the Warrants, collectively, the “Purchased Securities”) for the
purchase price equal to such principal amount set forth on the Buyer’s signature
page of this Agreement (the “Purchase Price”). This is one of a series of
Purchased Securities in similar tenor being issued hereunder to the Lead
Investor.

 



1

 

 

(ii)    The Convertible Debentures shall have the terms and conditions set forth
in the Convertible Debenture annexed hereto as Annex I.

 

(iii)   On the Closing Date (as defined below), the cash portion of the Purchase
Price shall be paid by the Buyer and the Buyer shall be deemed to waive the
reimbursement portion of the Purchase Price and the Company will deliver the
Closing Certificates (as defined below), as provided in Section 1(c) hereof.

 

(iv)  The purchase to be made by the Buyer from the Company and the issuance by
the Company to the Buyer of the Purchased Securities to the Buyer are sometimes
referred to herein and in the other Transaction Agreements as the purchase and
sale of the Purchased Securities, and are referred to collectively as the
“Transactions.”

 

b.     Certain Definitions.     As used herein, each of the following terms has
the meaning set forth below, unless the context otherwise requires:

 

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

 

“By-laws” means the by-laws of the Company (howsoever denominated), as amended
to date.

 

“Certificate of Incorporation” means the certificate of incorporation, articles
of incorporation or other charter document (howsoever denominated) of the
Company, as amended to date.

 

“Closing Certificates” means the (x) the original Debenture, and (y) the
Warrant, each duly executed by the Company and issued in the name of the Buyer
on the Closing Date.

 

“Closing Date” means the date for the closing of the Buyer’s Transactions
hereunder.

 

“Company's SEC Documents” means the Company’s periodic filings on the SEC’s
EDGAR system filed by the Company through the date which is two (2) Trading Days
prior to the relevant Closing Date.

 

“Conversion Shares” means any or all of (i) the shares of Common Stock issued or
issuable upon conversion of the Debenture, and (ii) the shares of Common Stock
issued or issuable in payment of accrued interest thereon, as contemplated in
the Convertible Debenture.

 



2

 

 

“Current Information Reports” means all reports and material required to be
filed by the Company so that the conditions, if applicable, of Rule 144 that
there is adequate current information with respect to the Company will be
satisfied.

 

“Disclosure Annex” means Annex VI to this Agreement; provided, however, that the
Disclosure Annex shall be arranged in sections corresponding to the identified
Sections of this Agreement, but the disclosure in any such section of the
Disclosure Annex shall qualify other provisions in this Agreement to the extent
that it would be readily apparent to an informed reader from a reading of such
section of the Disclosure Annex that it is also relevant to other provisions of
this Agreement.

 

“Exercise Price” means the per share exercise price of a Warrant.

 

“Expiration Date” means the close of business on the last day of the calendar
month in which the Fifth Anniversary Date occurs.

 

“Fifth Anniversary Date” means the fifth annual anniversary of the relevant
Issue Date.

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Indebtedness” of a Person at a particular date shall mean all obligations of
such Person which in accordance with GAAP would be classified upon a balance
sheet as liabilities (except capital stock and surplus earned or otherwise) and
in any event, without limitation by reason of enumeration, shall include all
indebtedness, debt and other similar monetary obligations of such Person whether
direct or guaranteed, and all premiums, if any, due at the required prepayment
dates of such indebtedness, and all indebtedness secured by a Lien on assets
owned by such Person, whether or not such indebtedness actually shall have been
created, assumed or incurred by such Person. Any indebtedness of such Person
resulting from the acquisition by such Person of any assets subject to any Lien
shall be deemed, for the purposes hereof, to be the equivalent of the creation,
assumption and incurring of the indebtedness secured thereby, whether or not
actually so created, assumed or incurred.

 

“Issue Date” means, with respect each Debenture and each Warrant, the Closing
Date.

 

“Issue Date Conversion Shares” means, with respect to the Closing Date, the
number of shares of Common Stock equal to (x) the Debenture issued to the Buyer
the Closing Date, divided by (y) the Conversion Price (without regard to whether
or not the Debenture were convertible on such date in accordance with their
terms) in effect on such date.

 

“Last Audited Date” means August 31, 2013.

 

“Lead Investor” shall mean Credit Strategies, LLC, a Delaware limited liability
company.

 



3

 

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Purchased Securities or
any of the Transaction Agreements, (y) have or result in a material adverse
effect on the results of operations, assets, business, properties , prospects or
financial condition of the Company and its subsidiaries, taken as a whole, or
(z) adversely impair the Company's ability to perform fully on a timely basis
its material obligations under any of the Transaction Agreements or the
transactions contemplated thereby.

 

“New Common Stock” means shares of Common Stock and/or securities convertible
into, and/or other rights exercisable for, Common Stock, which are offered or
sold in a New Transaction.

 

“New Transactions” means, unless consented to in writing by the Lead Investor a
transaction by the Company involving (i) the issuance of Common Stock; (ii) a
security convertible or exchangeable into Common Stock; (iii) an equity or
credit line transaction in a transaction consummated after the date hereof; (iv)
the Company’s issuance of, or consent to, other Indebtedness of the Company
(excluding trade payables incurred in the ordinary course of business); (v) the
Company’s grant of or consent to liens, security interests, hypothecations, or
other charges or encumbrances (“Lien”) on any assets of the Company (excluding
purchase money security interests incurred in the ordinary course of business);
but such term does not include (a) the issuance of the Purchased Securities to
the Buyer and the Other Buyers, (b) the issuance of Common Stock upon the
exercise or conversion of options, warrants or convertible securities
outstanding on the date hereof, identified in the Disclosure Annex or in the
Company’s SEC Documents (c) the issuance of New Common Stock pursuant to an
Employee Stock Option Plan (an “ESOP”) or an Equity Incentive Plan of the
Company (in each case, howsoever denominated), (d) the issuance of New Common
Stock pursuant to a non-employee director stock option plan of the Company, (e)
the issuance of New Common Stock pursuant to a consultants’ stock option plan of
the Company, (f) the issuance of stock options or warrants to employees,
officers or directors of the Company, or (g) the issuance of Common Stock upon
the conversion or exercise of any securities options, rights or warrants
referred to in the preceding clauses (a) through (f), inclusive, of this
paragraph; provided however, that the aggregate amount of securities issued
pursuant to subparagraphs (c) (d) (e) and (f) shall not, subsequent to exceed in
the aggregate 30,000,000 shares of Common Stock, options or warrants in 2014 or
2,500,000 shares of Common Stock, options or warrants in any subsequent calendar
year.

 

“New Transaction Period” means the period commencing on the Closing Date and
continuing through and including Termination Date.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not include the “pink sheets.”

 

“Right of First Refusal” shall mean a right of first refusal in favor of the
Lead Investor as set forth in Section 5 (h).

 



4

 

 

“Rule 144" means, as may be in effect from time to time, (i) Rule 144
promulgated under the Securities Act or (ii) any other similar rule or
regulation of the SEC that may at any time permit Holder to sell securities of
the Company to the public without registration under the Securities Act.

 

“Securities” means the Debenture, the Warrant and the Shares.

 

“Shares” means the shares of Common Stock representing any or all of the
Conversion Shares and the Warrant Shares.

 

“State of Incorporation” means Nevada.

 

“Subsidiary” means, as of the relevant date, any subsidiary of the Company
(whether or not included in the Company's SEC Documents) whether now existing or
hereafter acquired or created.

 

“Termination Date” means June 15, 2019 or such earlier date as provided herein.

 

“Trading Day” means any day during which the Principal Trading Market shall be
open for business.

 

“Transaction Agreements” means this Agreement, each issued Convertible
Debenture, each issued Warrant, and includes all ancillary documents referred to
in those agreements.

 

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.

 

“Warrant Shares” means shares of Common Stock issued or issuable upon exercise
of the Warrants.

 

“Wire Instructions” means the Purchase Price Wire Instructions as provided in
Annex IV annexed hereto.

 

c.     Form of Payment; Delivery of Closing Certificates.

 

(i)     The Buyer shall pay the Purchase Price by delivering immediately
available good funds in United States Dollars to the Company no later than the
date prior to the Closing Date.

 

(ii)    (A)   The Company will deliver the Closing Certificates on the Closing
Date after the Company has on deposit cleared funds from the Buyer in an amount
at least equal to the Purchase Price.

 

(iii)    By signing this Agreement, each of the Buyer and the Company agrees to
all of the terms and conditions of this Agreement.

 



5

 

 

d.     Method of Payment. Payment of the Purchase Price shall be made to the
Company as provided in the Wire Instructions.

 

2.            BUYER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION. The Buyer represents and warrants to, and covenants
and agrees with, the Company, except as otherwise noted, as of the Closing Date,
as follows:

 

a.     Without limiting Buyer's right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the Securities
Act, the Buyer is purchasing the Securities for the Buyer’s own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.

 

b.     The Buyer is a (i) an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the Securities Act, (ii)
experienced in making investments of the kind described in this Agreement and
the other Transaction Agreements, (iii) able, by reason of the business and
financial experience of the Buyer and the Buyer’s professional advisors (who are
not affiliated with or compensated in any way by the Company or any of its
Affiliates or selling agents), to protect the Buyer’s own interests in
connection with the transactions described in this Agreement and the other
Transaction Agreements, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

 

c.     All subsequent offers and sales of the Securities by the Buyer shall be
made pursuant to registration of the relevant Securities under the Securities
Act or pursuant to an exemption from such registration. The Buyer acknowledges
that the Company has no obligation to register, and the Buyer has no right to
demand that the Company register, the Shares to enable the Buyer to sell any of
the Shares pursuant to an effective registration statement.

 

d.     The Buyer understands and agrees that the Securities have not been
registered under the Securities Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the Securities Act (based in part on the accuracy of the representations
and warranties of the Buyer contained herein), and that such Securities must be
held indefinitely unless a subsequent disposition is registered under the
Securities Act or any applicable state securities laws or is exempt from such
registration. The Buyer understands that the Securities are being offered and
sold to the Buyer in reliance on specific exemptions from the registration
requirements of the Securities Act and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Buyer's compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 



6

 

 

e.     The Buyer and the Buyer’s advisors, if any, have been furnished with or
have been given access to all materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Purchased Securities which have been requested by the Buyer, including those set
forth in the SEC Documents. The Buyer and the Buyer’s advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Buyer has also had the
opportunity to obtain and to review the Company's SEC Documents.

 

f.     The Buyer understands that its investment in the Securities involves a
high degree of risk.

 

g.    The Buyer hereby represents that, in connection with the Buyer’s
investment or the Buyer’s decision to purchase the Securities, the Buyer has not
relied on any statement or representation of any Person, including any such
statement or representation by the Company or any of their respective
controlling Persons, officers, directors, partners, agents and employees or any
of their respective attorneys, except as specifically set forth herein.

 

h.    The Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities or the suitability of the investment in the
Securities nor have any such authorities passed upon or endorsed the merits of
the offering of the Securities.

 

k.    This Agreement and each of the other Transaction Agreements to which the
Buyer is a party, and the transactions contemplated hereby and thereby, have
been duly and validly authorized by the Buyer. This Agreement has been executed
and delivered by the Buyer, and this Agreement is, and each of the other
Transaction Agreements to which the Buyer is a party, when executed and
delivered (or deemed executed and delivered as contemplated hereby) by the
Buyer, will be valid and binding obligations of the Buyer enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors' rights generally.

 

l.     The execution, delivery and performance of this Agreement and the
consummation by the Buyer of the transactions contemplated hereby or relating
hereto do not and will not conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
the Buyer is a party or by which its properties or assets are bound, or result
in a violation of any law, rule, or regulation, or any order, judgment or decree
of any court or governmental agency applicable to the Buyer or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on the Buyer’s ability to
fulfill its obligations under this Agreement or the other Transaction
Agreements). The Buyer is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or to purchase the Securities in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
the Buyer is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

 



7

 

 

m.    The Buyer hereby waives, forever release and discharges any right that it
or any of its affiliates may have, have had or in the future will have to
receive additional reimbursement for reduction of premium paid with respect to
any of the Policies and confirm and agree that any amount loaned against or set
off from the payment of the Policies shall not be the obligation of the Company.

 

3.            COMPANY REPRESENTATIONS, ETC. The Company represents and warrants
to the Buyer as of the date hereof and, except as otherwise noted, as of the
Closing Date that, except as otherwise provided in the Company’s SEC Documents
or in the Disclosure Annex:

 

a.     Rights of Others Affecting the Transactions. There are no preemptive
rights of any stockholder of the Company to acquire the Securities. No other
party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Agreements. Except for a Registration Statement on Form S-8, no Person has, and
as of the Closing Date, no Person shall have, any demand, “piggy-back” or other
rights to cause the Company to file any registration statement under the
Securities Act relating to any of its securities or to participate in any such
registration statement.

 

b.     Status. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect. The Company has registered its stock and
is obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

c.     Authorized Shares.

 

(i)     The capitalization of the Company (including the number of shares of
each class of stock which is authorized and the number of such shares which are
outstanding) is as indicated in the SEC Documents.

 

(ii)    There are no outstanding securities which are exercisable for,
exchangeable for or convertible into shares of Common Stock or exercisable for,
exchangeable for or convertible into instruments which are convertible into
shares of Common Stock, whether such exercise, exchange or conversion is
currently exercisable or exercisable only upon some future date or the
occurrence of some event in the future.

 

(iii)    All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable. The Company
has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares on the Closing Date, were the
Debentures fully converted and were the Warrant fully exercised on that date
(without regard to any limitations on such conversion or exercise).

 



8

 

 

(iv)    The Shares have been duly authorized by all necessary corporate action
on the part of the Company, and, when issued on conversion of, or in payment of
dividends on, the Convertible Debentures, or upon exercise of the Warrants, in
each case in accordance with their respective applicable terms, will have been
duly and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder.

 

d.     Transaction Agreements. This Agreement and each of the other Transaction
Agreements, and the transactions contemplated hereby and thereby, have been duly
and validly authorized by the Company. This Agreement has been duly executed and
delivered by the Company and this Agreement is, and each of the Debenture, the
Warrants and each of the other Transaction Agreements, when executed and
delivered by the Company (or deemed executed and delivered by the Company as
contemplated hereby), will be, valid and binding obligations of the Company
enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors'
rights generally.

 

e.     Non-contravention. The execution and delivery of this Agreement and each
of the other Transaction Agreements by the Company, the issuance of the
Securities in accordance with the terms hereof, and the consummation by the
Company of the other transactions contemplated by this Agreement, the Debenture,
the Warrants and the other Transaction Agreements do not and will not conflict
with or result in a breach by the Company of any of the terms or provisions of,
or constitute a default under (i) the Certificate of Incorporation or By-laws,
each as currently in effect, (ii) any indenture, mortgage, deed of trust, or
other material agreement or instrument to which the Company is a party or by
which it or any of its properties or assets are bound, including any listing
agreement for the Common Stock except as herein set forth, or (iii) any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except in the case of (iii), such conflict, breach
or default which would not have or result in a Material Adverse Effect.

 

f.     Securities Law Matters; Approvals.

 

(i)     No authorization, approval or consent of any court, governmental body,
regulatory agency, self-regulatory organization, or stock exchange or market or
the stockholders of the Company is required to be obtained by the Company for
the issuance and sale of the Securities to the Buyer as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.

 



9

 

 

(ii)    Assuming the accuracy of the representations and warranties of the Buyer
set forth in Section 2, the offer and sale by the Company of the Purchased
Securities is exempt from (A) the registration and prospectus delivery
requirements of the Securities Act and the rules and regulations of the SEC
thereunder and (B) the registration and/or qualification provisions of all
applicable state and provincial securities and “blue sky” laws.

 

g.     Filings. None of the Company’s SEC Documents contained, at the time they
were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. Since the Last Audited Date, the Company has filed all annual and
quarterly reports required to be filed by the Company with the SEC under Section
13(a) or 15(d) of the Exchange Act. The financial statements of the Company
included in the Company’s SEC Documents, as of the dates of such documents, were
true and complete in all material respects and complied with applicable
accounting requirements and the published rules and regulations of the
Commission with respect thereto, were prepared in accordance with generally
accepted accounting principles in the United States (“GAAP”) (except in the case
of unaudited statements permitted by Form 10-Q under the Exchange Act) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly presented the consolidated financial position of
the Company and its Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited statements, to normal year-end audit adjustments that
in the aggregate are not material and to any other adjustment described
therein).

 

h.     Absence of Certain Changes. Since the Last Audited Date, there has been
no Material Adverse Effect. Since the Last Audited Date, except as provided in
the Company’s SEC Documents, the Company has not (i) incurred or become subject
to any material liabilities (absolute or contingent) except liabilities incurred
in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
stockholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other material tangible assets, or canceled
any material debts owed to the Company by any third party or material claims of
the Company against any third party, except in the ordinary course of business
consistent with past practices; (v) waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of existing business; (vi) made any increases in employee compensation,
except in the ordinary course of business consistent with past practices; or
(vii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment.

 

i.     Full Disclosure. The SEC Documents do not contain any untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. There is no fact known
to the Company (other than conditions known to the public generally or as
disclosed in the Company’s SEC Documents) that has not been disclosed in writing
to the Buyer that would reasonably be expected to have or result in a Material
Adverse Effect.

 



10

 

 

j.     Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Transaction
Agreements. The Company is not aware of any valid basis for any such claim that
(either individually or in the aggregate with all other such events and
circumstances) could reasonably be expected to have a Material Adverse Effect.
There are no outstanding or unsatisfied judgments, orders, decrees, writs,
injunctions or stipulations to which the Company is a party or by which it or
any of its properties is bound, that involve the transaction contemplated herein
or that, alone or in the aggregate, could reasonably be expect to have a
Material Adverse Effect.

 

k.    No Integrated Offering. Neither the Company nor any of its Affiliates nor
any Person acting on its or their behalf has, directly or indirectly, at any
time since March 1, 2013, made any offer or sales of any security or solicited
any offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

 

l.     Fees to Brokers, Finders and Others. The Company has taken no action
which would give rise to any claim by any Person for brokerage commission,
placement agent or finder's fees or similar payments by Buyer relating to this
Agreement or the transactions contemplated hereby. Except for such fees arising
as a result of any agreement or arrangement entered into by the Buyer without
the knowledge of the Company (a “Buyer’s Fee”), Buyer shall have no obligation
with respect to such fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this paragraph that may be due
in connection with the transactions contemplated hereby. The Company shall
indemnify and hold harmless each of Buyer, its employees, officers, directors,
agents, and partners, and their respective Affiliates, from and against all
claims, losses, damages, costs (including the costs of preparation and
attorney's fees) and expenses suffered in respect of any such claimed or
existing fees (other than a Buyer’s Fee).

 

m.    Disclosure. No event or circumstance has occurred or exists with respect
to the Company or its business, properties, prospects, operations or financial
conditions, which under applicable law, rule or regulation, requires additional
public disclosure or announcement by the Company.

 

n.     Confirmation. The Company agrees that, if, to the knowledge of the
Company, any events occur or circumstances exist prior to the release of the
Purchase Price to the Company on the Closing Date which would make any of the
Company’s representations or warranties set forth herein materially untrue or
materially inaccurate as of such date, the Company shall immediately notify the
Buyer in writing prior to such date of such fact, specifying which
representation, warranty or covenant is affected and the reasons therefor.

 



11

 

 

o.     No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Agreements, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. No event or circumstances has occurred or exists with respect to the
Company or its properties, business, operations, financial condition, or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. Except as otherwise provided in the
Company’s SEC Documents:, there are no proposals currently under consideration
or currently anticipated to be under consideration by the Board of Directors or
the executive officers of the Company which proposal would (x) change the
certificate of incorporation or other charter document or by-laws of the
Company, each as currently in effect, with or without shareholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the shareholders of the Common Stock or (y) materially or substantially change
the business, assets or capital of the Company, including its interests in
subsidiaries.

 

p.     Tax Returns. Except as set forth in the SEC Documents or the Disclosure
Annex, Company has filed all federal, state and local tax returns and other
reports they are required by law to file and has paid all taxes, assessments,
fees and other governmental charges that are due and payable. To the best of
Company’s knowledge, the provision for taxes on the books of Company are
adequate for all years not closed by applicable statutes, and for its current
fiscal year, and Company have no knowledge of any deficiency or additional
assessment in connection therewith not provided for on its books.

 

q.     O.S.H.A. and Environmental Compliance.

 

(i)     Company has duly complied with, and its facilities, business, assets,
property, leaseholds, real property and equipment are in compliance in all
material respects with, the provisions of the Federal Occupational Safety and
Health Act, the Environmental Protection Act, RCRA and all other applicable
environmental laws; there have been no outstanding citations, notices or orders
of non-compliance issued to Company or relating to its business, assets,
property or leaseholds under any such laws, rules or regulations.

 

(ii)    Company has been issued all required federal, state and local licenses,
certificates or permits relating to all applicable Environmental Laws.

 

r.     Licenses and Permits. Company (a) is in compliance with and (b) has
procured and is now in possession of, all material licenses or permits required
by any applicable federal, state or local law, rule or regulation for the
operation of its business in each jurisdiction wherein it is now conducting or
propose to conduct business.

 

s.     Default of Indebtedness. Company is not in default in the payment of the
principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an event of default thereunder.

 



12

 

 

t.      No Default. Company is not in default in the payment or performance of
any of its contractual obligations.

 

u.     No Burdensome Restrictions. Company is not a party to any contract or
agreement the performance of which could have a Material Adverse Effect. Company
has heretofore delivered to Lead Investor true and complete copies of all
material contracts to which it is a party or to which it or any of its
properties is subject. Company has not agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of its
property, whether now owned or hereafter acquired, to be subject to a Lien.

 

v.     Margin Regulations. Company is not engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any purchase and sale of
Securities hereunder will be used for “purchasing” or “carrying” “margin stock”
as defined in Regulation U of such Board of Governors.

 

w.     Business and Property of Company. Upon and after the Closing Date,
Company does not propose to engage in any business other than that engaged in by
it or any of its Subsidiaries immediately prior to and on the Closing Date.

 

x.     Anti-Terrorism Laws.

 

(i)     General. Neither Company nor any Affiliate of Company is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

(ii)    Executive Order No. 13224. Neither Company nor any Affiliate of Company
or its respective agents acting or benefiting in any capacity in connection with
the purchase and sale of Securities or other transactions hereunder, is any of
the following (each a “Blocked Person”):

 

1.     a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

2.     a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order No. 13224;

 



13

 

 

3.     a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

4.     a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

5.     a Person or entity that is named as a “specially designated national” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list, or

 

6.     a Person or entity who is affiliated or associated with a Person or
entity listed above.

 

Neither Company nor, to the knowledge of Company, any of its agents acting in
any capacity in connection with the purchase and sale of Securities or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

 

y.     Trading with the Enemy.Company has not engaged, nor does it intend to
engage, in any business or activity prohibited by the Trading with the Enemy
Act.

 

4.           CERTAIN COVENANTS AND ACKNOWLEDGEMENTS

 

a.     Transfer Restrictions. The Buyer acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the
Securities Act, and may not be transferred unless (A) subsequently registered
thereunder, or (B) the Buyer shall have delivered to the Company an opinion of
counsel, reasonably satisfactory in form, scope and substance to the Company, to
the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of said Rule and further, if said Rule is not applicable, any resale of
such Securities under circumstances in which the seller, or the Person through
whom the sale is made, may be deemed to be an underwriter, as that term is used
in the Securities Act, may require compliance with some other exemption under
the Securities Act or the rules and regulations of the SEC thereunder; and (3)
except as may be specifically provided in the Transaction Agreements, neither
the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or to comply with the terms and conditions
of any exemption thereunder.

 



14

 

 

b.     Restrictive Legend. The Buyer acknowledges and agrees that, until such
time as the relevant Shares have been registered under the Securities Act and
may be sold in accordance with an effective registration statement, or until
such Shares can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

c.     Reporting Status. During the period from the Closing Date to and the
Fifth Anniversary Date, the Company shall

 

(i)     timely file all reports required to be filed with the SEC pursuant to
Section 13 or 15(d) of the Exchange Act, and, unless such filing is publicly
available on the SEC’s EDGAR system (via the SEC’s web site at no additional
charge), to provide a copy thereof to the Buyer promptly after such filing,

 

(ii)    take all reasonable action under its control to ensure that Current
Information Reports are publicly available,

 

(iii)   not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination, and

 

(iv)   take all reasonable action under its control to qualify for and maintain
the continued listing and quotation and trading of its Common Stock (including,
without limitation, all Shares) on the Principal Trading Market or a listing on
the NASDAQ Capital, Global or Global Select Markets or AMEX.

 

d.     Warrants.

 

(i)     The Company agrees to issue to the Buyer, and the Buyer agrees to
purchase from the Company, on the Closing Date a transferable warrant (the
“Warrant”) for the purchase of the number of shares, equal to one hundred
percent (100%) of the Issue Date Conversion Shares.

 

(ii)    The Warrant shall have an Exercise Price of $0.50 per share (subject to
adjustment as provided in the Warrant).

 

(iii)    Each Warrant, whether issued on the Closing Date, shall be exercisable
commencing on its Issue Date and shall expire on the relevant Expiration Date.

 

(iv)    Except as specified above, each Warrant shall be substantially in the
form annexed hereto as Annex II.

 



15

 

 

e.     Computation of Dates in Transaction Agreements. The Company and the Buyer
agree that, anything herein or in any other Transaction Agreement to the
contrary notwithstanding, all references in this Agreement or in any other
Transaction Agreement to a date determined (howsoever denominated) in relation
to the “Closing Date,” shall be deemed to refer to the date so determined in
relation to the Buyer’s Closing Date. In furtherance of the foregoing, and not
in limitation thereof, each Warrant shall have an Expiration Date based on the
Closing Date.

 

f.     New Transactions. Except as provided in the final paragraph of the
definition of “New Transactions” or in subparagraph (h) infra, the Company
covenants and agrees that, during the New Transaction Period it will not,
without the prior written consent of the Lead Investor in each instance, enter
into any New Transaction.

 

g.     Right of First Refusal. If the Company proposes to enter into a New
Transaction with a Third Party Other Buyer (other than the Buyer hereunder ) on
terms and conditions materially at variance with terms contained in the
Transaction Agreements, it must deliver a Proposed Transaction Notice to the
Lead Investor not later than eight (8) Trading Days prior to the consummation of
such transaction. Such Proposed Transaction Notice shall contain the material
terms and conditions (including price and form of consideration) of the Proposed
Transaction and the identity of the Prospective Third Party Other Buyer. The
Lead Investor shall have the right to purchase the securities proposed to be
sold in the New Transaction on the terms and conditions set forth in the
Proposed Transaction Notice. To exercise its Right of First Refusal under this
Section 5 (h), the Lead Investor must deliver to the Company, a Notice within
seven (7) Trading Days after delivery of the Proposed Transfer Notice. Failure
of the Lead Investor to timely deliver such notice shall be deemed a waiver of
such Right of First Refusal with respect to such Closing Notice.

 

5.            TRANSFER AGENT INSTRUCTIONS.

 

a.     The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(a) hereof, it will give
the Transfer Agent no instructions inconsistent with instructions to issue
Common Stock from time to time upon conversion of the Purchased Shares or the
exercise of the Warrants, if any, as may be applicable from time to time, in
such amounts as specified from time to time by the Company to the Transfer
Agent, bearing the restrictive legend specified in Section 4(b) of this
Agreement prior to registration of the Shares under the Securities Act,
registered in the name of the Buyer or its nominee and in such denominations to
be specified by the Holder in connection therewith. Except as so provided, the
Shares shall otherwise be freely transferable on the books and records of the
Company as and to the extent provided in this Agreement and the other
Transaction Agreements. Nothing in this Section shall affect in any way the
Buyer's obligations and agreement to comply with all applicable securities laws
upon resale of the Securities. If the Buyer provides the Company with an opinion
of counsel reasonably satisfactory to the Company that registration of a resale
by the Buyer of any of the Securities in accordance with clause (1)(B) of
Section 4(a) of this Agreement is not required under the Securities Act or, the
Company shall (except as provided in clause (2) of Section 4(a) of this
Agreement) permit the transfer of the Securities, as may be applicable, promptly
instruct the Transfer Agent to issue one or more certificates for Common Stock
without legend in such name and in such denominations as specified by the Buyer.

 



16

 

 

6.            CLOSING DATE.

 

a.     The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.

 

b.     The closing of the Transactions shall occur on the Closing Date at the
offices of counsel to the Company.

 

7.            CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The Buyer understands that the Company's obligation to sell the Purchased
Securities to the Buyer pursuant to this Agreement on the Closing Date is
conditioned upon:

 

a.     The execution and delivery of this Agreement, and, where indicated, the
other Transaction Agreements by the Buyer on or before the Closing Date;

 

b.     The delivery by the Buyer by the Closing Date of good funds as payment in
full of an amount equal to the Purchase Price in accordance with this Agreement.

 

c.     On the Closing Date, the delivery of a Certificate substantially in the
form annexed hereto as Exhibit VII-A.

 

d.     The accuracy on the Closing Date of the representations and warranties of
the Buyer contained in this Agreement, each as if made on such date, and the
performance by the Buyer on or before such date of all covenants and agreements
of the Buyer required to be performed on or before such date; and

 

e.     There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

 

8.            CONDITIONS TO THE BUYER'S OBLIGATION TO PURCHASE.

 

The Company understands that the Buyer's obligation to purchase the Purchased
Securities on the Closing Date is conditioned upon:

 

a.     The execution and delivery of this Agreement and the other Transaction
Agreements by the Company on or before the Closing Date;

 



17

 

 

b.     The delivery by the Company of the Closing Certificates in accordance
with this Agreement;

 

c.     The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date; and

 

d.     There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.

 

9.           NOTICES. Any notice required or permitted hereunder shall be given
in writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 

(a)    the date delivered, if delivered by personal delivery as against written
receipt therefor or by confirmed facsimile transmission,

 

(b)   the fifth Trading Day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

 

(c)    the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
addresses provided in Annex III attached hereto (or at such other addresses as
such party may designate by ten (10) days’ advance written notice similarly
given to each of the other parties hereto).

 

10.         GOVERNING LAW.

 

a.     This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of the County of New York or
the state courts of the State of New York sitting in the County of New York in
connection with any dispute arising under this Agreement or any of the other
Transaction Agreements and hereby waives, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdictions or to any claim that
such venue of the suit, action or proceeding is improper.

 

b.     JURY TRIAL WAIVER. The Company and the Buyer hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with the Transaction Agreements.

 



18

 

 

11.         SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company's and the
Buyer's representations and warranties herein shall survive for a period of
three (3) years from the date of the execution and delivery of this Agreement by
the Buyer and the payment of the Purchase Price, and shall inure to the benefit
of the Buyer and the Company and their respective successors and assigns.

 

12.          MISCELLANEOUS.

 

a.     Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

b.     This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.

 

c.     This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.

 

d.     All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.

 

e.     This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.

 

f.     A facsimile or other electronic transmission of this signed Agreement
shall be legal and binding on all parties hereto.

 

g.     The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.

 

h.     If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

 

i.     All dollar amounts referred to or contemplated by this Agreement or any
other Transaction Agreement shall be deemed to refer to US Dollars, unless
otherwise explicitly stated to the contrary.

 

j.     This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.

 

[SIGNATURE PAGE FOLLOWS}

 



19

 

 

[SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE]

 

IN WITNESS WHEREOF, with respect to the number of Purchased Shares and Purchase
Price specified below, each of the undersigned represents that the foregoing
statements made by it above are true and correct and that it has caused this
Agreement to be duly executed on its behalf (if an entity, by one of its
officers thereunto duly authorized) as of the date first above written.

 



PURCHASE PRICE:   $1,100,000.00



 

BUYER:

 

ALS Capital Ventures LLC

 

Address

 



  By: /s/ Mark Nordlicht     Mark Nordlicht,



 

Jurisdiction of Incorporation

or Organization

 

If the above Notice Address is not the Residence (for individual Buyer) or
Principal Place of Business (for Buyer which is not an individual), such
Residence or Principal Place of Business is:

 

_____________________________

 

_____________________________

 

_____________________________

 

COMPANY:

 

INFINITY AUGMENTED REALITY, INC.

 

By: /s/ Ortal Zanzury     Ortal Zanzury         Title: CFO  

 



20

 

 

CONSENTED TO AND AGREED:

 

CREDIT STRATEGIES LLC

 

By: /s/ Naftali Manela     Naftali Manela         Title: CFO  

 

Platinum Partners Value Arbitrage Fund L.P.

for the benefit of the Lenders under the Credit Agreement.

with respect to section 3m hereunder only

 

By:  ___________________________

 

Title: __________________________

 



21

 

 



ANNEX I FORM OF CONVERTIBLE DEBENTURE     ANNEX II FORM OF WARRANT     ANNEX III
ADDRESSES     ANNEX IV PURCHASE PRICE WIRE INSTRUCTIONS     ANNEX V FORM OF
CLOSING NOTICE     ANNEX VI DISCLOSURE ANNEX     ANNEX VII-A FORM OF CLOSING
CERTIFICATE

 



22

 

 

FORM OF DEBENTURE

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

No. A-14–03 US $1,236,000.00

 

INFINITY AUGMENTED REALITY, INC.

 

1.20% CONVERTIBLE DEBENTURE SERIES A-14

DUE June 23, 2019

 

FOR VALUE RECEIVED, INFINITY AUGMENTED REALITY, INC., a corporation organized
and existing under the laws of the State of Nevada (the “Company”), promises to
pay to the registered holder hereof (the “Holder”), the principal sum of one
million two hundred and thirty-six thousand and 00/100 Dollars (US $1,236,000)
on June 23, 2019 (the “Maturity Date”) and to pay interest on the principal sum
outstanding from time to time in arrears at the rate of One and 20/100 per cent
(1.20%) per annum, accruing from June 24, 2014 the date of initial issuance of
this Debenture (the “Issue Date”), on the date (each, an “Interest Payment
Date”) which is the earlier of (i) the next Conversion Date (as defined below),
(ii) March 31 and September 30 of each calendar year (a “Scheduled Interest
Payment Date”), or (iii) the Maturity Date, as the case may be. Interest shall
accrue monthly (pro-rated on a daily basis for any period longer or shorter than
a month) from the later of the Issue Date or the previous Interest Payment Date
and shall be payable, subject to the other provisions of this Debenture, in cash
or in Common Stock, as provided in and subject to the provisions of Section 4(D)
hereof. If not paid in full on an Interest Payment Date, interest shall be fully
cumulative and shall accrue on a daily basis, based on a 365-day year, monthly
or until paid, whichever is earlier.

 

This Debenture is being issued pursuant to the terms of the Securities Purchase
Agreement, dated as of June 24, 2014 (the “Securities Purchase Agreement”), to
which the Company and the Holder (or the Holder’s predecessor in interest) are
parties. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.

 



23

 

 

This Debenture is subject to the following additional provisions:

 

1.    The Debentures will initially be issued in denominations determined by the
Company, but are exchangeable for an equal aggregate principal amount of
Debentures of different denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration or transfer or
exchange. Debentures issued as replacement of or in exchange of this Debenture
(including by reason of the provisions of Section 19) will have the same number
as provided above with an additional identifying unique letter.

 

2.    The Company shall be entitled to withhold from all payments of principal
of, and interest on, this Debenture any amounts required to be withheld under
the applicable provisions of the United States income tax laws or other
applicable laws at the time of such payments, and Holder shall execute and
deliver all required documentation in connection therewith.

 

3.    This Debenture has been issued subject to investment representations of
the original purchaser hereof and may be transferred or exchanged only in
compliance with the Securities Act of 1933, as amended (the "Act"), and other
applicable state and foreign securities laws and the terms of the Securities
Purchase Agreement. In the event of any proposed transfer of this Debenture, the
Company may require, prior to issuance of a new Debenture in the name of such
other person, that it receive reasonable transfer documentation that is
sufficient to evidence that such proposed transfer complies with the Act and
other applicable state and foreign securities laws and the terms of the
Securities Purchase Agreement. Prior to due presentment for transfer of this
Debenture, the Company and any agent of the Company may treat the person in
whose name this Debenture is duly registered on the Company's Debenture Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Debenture be overdue, and neither
the Company nor any such agent shall be affected by notice to the contrary.

 

4.    A.   (i) At any time on or after the Issue Date and prior to the time this
Debenture is paid in full in accordance with its terms (including, without
limitation, after the occurrence of an Event of Default, as defined below, or,
if the Debenture is not fully paid or converted after the Maturity Date), the
Holder of this Debenture is entitled, at its option, subject to the following
provisions of this Section 4, to convert this Debenture at any time into shares
of Common Stock, $0.00001 par value ("Common Stock"), of the Company at the
Conversion Price (as defined below). Any such conversion is referred to as a
“Voluntary Conversion.”

 

(ii) On the Maturity Date the Company shall pay the principal and accrued
interest (through the actual date of payment) of any portion of this Debenture
which is then outstanding.

 

(iii) For purposes of this Debenture, the following terms shall have the
meanings indicated below:

 

“Conversion Price” means $0.25 (which amount is subject to adjustment as
provided in Section 10 herein).

 

“Conversion Date” means the date on which the Holder faxes or otherwise delivers
a Notice of Conversion (as defined below) to the Company so that it is received
by the Company on or before such specified date.

 



24

 

 

“Conversion Shares” has the meaning ascribed to in Section 4(F) hereof.

 

“Event of Default” has the meaning ascribed to it in Section 15 hereof.

 

“Lead Investor” means (i) the Lead Investor identified in the Securities
Purchase Agreement, provided that such identified Lead Investor or at least one
of such Lead Investor’s Affiliates is then holding an outstanding Debenture, or
(ii) if, and only if, neither such Lead Investor nor any one of the Lead
Investor’s Affiliates is then holding an outstanding Debenture, the Holder.

 

B.    A Voluntary Conversion shall be effectuated by the Holder by faxing a
notice of conversion (“Notice of Conversion”) to the Company as provided in this
paragraph. The Notice of Conversion shall be executed by the Holder of this
Debenture and shall evidence such Holder's intention to convert this Debenture
or a specified portion hereof in the form annexed hereto as Exhibit A. Delivery
of the Notice of Conversion shall be accepted by the Company by hand, mail or
courier delivery at the address specified in said Exhibit A or at the facsimile
number specified in said Exhibit A (each of such address or facsimile number may
be changed by notice given to the Holder in the manner provided in the
Securities Purchase Agreement).

 

C.    Notwithstanding any other provision hereof or of any of the other
Transaction Agreements, in no event (except (i) as specifically provided herein
as an exception to this provision, or (ii) while there is outstanding a tender
offer for any or all of the shares of the Company’s Common Stock) shall the
Holder be entitled to convert any portion of this Debenture, or shall the
Company have the obligation to convert such Debenture or, subject to the
provisions of Section4(D), the right to issue shares currently in payment of
interest on a Scheduled Interest Payment Date, to the extent that, after such
conversion or issuance of stock in payment of interest, the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unconverted portion of the Debentures or
other convertible securities or of the unexercised portion of warrants or other
rights to purchase Common Stock), and (2) the number of shares of Common Stock
issuable upon the conversion of the Debentures with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 9.99% of the outstanding
shares of Common Stock (after taking into account the shares to be issued to the
Holder upon such conversion). For purposes of the proviso to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, except as
otherwise provided in clause (1) of such sentence. Nothing herein shall preclude
the Holder from disposing of a sufficient number of other shares of Common Stock
beneficially owned by the Holder so as to thereafter permit the continued
conversion of this Debenture.

 



25

 

 

D.    (i) Interest on the principal amount of this Debenture payable on an
Interest Payment Date shall be due and payable, at the option of the Company, in
its sole discretion, in cash or in shares of Common Stock on the Interest
Payment Date.

 

(ii) If the interest payable hereunder is to be paid in cash, the Company shall
make such payment on the Interest Payment Date.

 

(iii) If interest is to be paid in Common Stock, the number of shares of Common
Stock to be received shall be determined by dividing the dollar amount of the
interest by the Conversion Price in effect on the relevant Interest Payment Date
(the “Total Interest Shares”), and, subject to the following provisions of this
Section 4(D), the Company shall issue such shares on the Interest Payment Date
(or, in connection with interest payable in connection with a conversion of this
Debenture, simultaneously with the issuance of the Conversion Shares for the
principal of this Debenture then being converted).

 

(iv) At any time at least five (5) Trading Days before a Scheduled Interest
Payment Date or in a Conversion Notice, the Holder may give the Company a
written notice (an “Interest Shares Limit Notice”) specifying the limit as to
the number of shares which may be issued to the Holder on the relevant Interest
Payment Date in order to comply with the provisions of Section 4(C) hereof (the
“Interest Shares Limit”).

 

(v) The provisions of Section 4(C) shall apply to the payment of interest in
Common Stock on each Interest Payment Date. If the Company elects to pay the
accrued interest on such Interest Payment Date in Common Stock, but the Total
Interest Shares exceed the Interest Shares Limit (such excess, the “Excess
Interest Shares”), the Company shall issue the Interest Shares Limit to the
Holder as provided in clause (iii) above, and the issuance of the Excess
Interest Shares shall be deferred (without the accrual of any further interest
on the equivalent interest amount and without the requirement for the Company to
pay such deferred interest in cash) until a date which is ten (10) Trading Days
after the Holder gives the Company written notice (an “Available Interest Shares
Notice”) that some or all of the Excess Interest Shares can then be issued to
the Holder in a manner consistent with the provisions of Section 4(C) (the
number of shares specified in the Available Interest Shares Notice, the
“Available Interest Shares”). The Available Interest Shares Notice shall include
a computation supporting the Holder’s statement that the issuance of the
Available Interest Shares is consistent with the provisions of Section 4(C). If
the Holder gives an Available Interest Shares Notice, the Company shall issue to
the Holder the Available Interest Shares on or before such tenth Trading Day,
which issuance shall be deemed the payment of the deferred accrued interest in
an amount equal to the number of Available Interest Shares issued multiplied by
the Conversion Price in effect on the original Interest Payment Date (as such
number of shares may be adjusted for certain capital transactions, such as
forward or reverse stock splits or stock dividends). The issuance of any
remaining Excess Interest Shares shall continue to be deferred until the Holder
gives the Company another Available Interest Shares Notice. Nothing in this
provision shall affect (x) the accrual of interest on the unpaid principal of
this Debenture with respect to periods after the relevant Interest Payment Date
in accordance with the other provisions of this Debenture or (y) the provisions
regarding the payment of interest on the unpaid principal of this Debenture on
subsequent Interest Payment Dates in accordance with the other provisions of
this Debenture and of this Section 4(D)(v).

 



26

 

 

E.    Anything in the other provisions of this Debenture or any of the other
Transaction Agreements to the contrary notwithstanding, the Company shall not
have the right to prepay any or all of the outstanding principal of this
Debenture, without the prior written consent of the Holder in each instance
(which consent may be withheld for any reason or no reason, in the sole
discretion of the Holder).

 

F.    (i) The following provisions apply to the issuances of Common Stock in
payment of the amounts due under this Debenture, whether as principal or
interest, as provided in the preceding provisions of this Section 4.

 

(ii) No fractional shares of Common Stock or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share.

 

(iii) All shares issuable with respect to a Conversion Date or an Interest
Payment Date shall be deemed “Conversion Shares” for all purposes of this
Debenture and the other Transaction Agreements. Certificates representing the
relevant Conversion Shares (“Conversion Certificates”) will be delivered to the
Holder at the address specified in the relevant Notice of Conversion (and if
none, the Holder’s the Holder’s address for notices as contemplated by the
Securities Purchase Agreement, which address the Holder may change from time to
time in the manner provided therein), via express courier, by electronic
transfer or otherwise after the relevant Conversion Date. The Holder shall be
deemed to be the holder of the shares issuable to it in accordance with the
relevant provisions of this Debenture on the Conversion Date or Interest Payment
Date, as the case may be.

 

G.    Except as may specified in a specific provision of this Debenture, any
payments under this Debenture shall be applied in the following order of
priority: (i) first to accrued but unpaid interest on this Debenture; and (ii)
then, to principal of this Debenture.

 

H.    The Company hereby agrees that, at all times while any principal of this
Debenture is outstanding, there shall be reserved for issuance upon conversion
of the then outstanding principal of this Debenture, a number of shares of its
Common Stock equal to the shares which would be issuable on conversion of such
outstanding principal. For the purposes of such calculations, the Company should
assume that the outstanding principal of this Debenture was exercisable in full
at any time, without regard to any restrictions which might limit the Holder’s
right to convert all or any portion of this Debenture held by the Holder.

 

5.    Subject to the terms of the Securities Purchase Agreement, no provision of
this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, and interest on, this
Debenture at the time, place, and rate, and in the coin or currency or where
contemplated herein in shares of its Common Stock, as applicable, as herein
prescribed. This Debenture and all other Debentures now or hereafter issued of
similar terms are direct obligations of the Company.

 

6.    No recourse shall be had for the payment of the principal of, or the
interest on, this Debenture, or for any claim based hereon, or otherwise in
respect hereof against any incorporator, shareholder, officer or director, as
such, past, present or future, of the Company or any successor corporation,
whether by virtue of any constitution, statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such liability being,
by the acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released.

 



27

 

 

7.    All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). All payments of cash and each
delivery of shares of Common Stock issuable to the Holder as contemplated hereby
shall be made to the Holder at the address last appearing on the Debenture
Register of the Company as designated in writing by the Holder from time to
time; except that the Holder can designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

 

8.    If, for as long as this Debenture remains outstanding, the Company enters
into a merger (other than where the Company is the surviving entity) or
consolidation with another corporation or other entity or a sale or transfer of
all or substantially all of the assets of the Company to another person
(collectively, a "Sale"), the Company will require, in the agreements reflecting
such transaction, that the surviving entity expressly assume the obligations of
the Company hereunder. Notwithstanding the foregoing, if the Company enters into
a Sale and the holders of the Common Stock are entitled to receive stock,
securities or property in respect of or in exchange for Common Stock, then as a
condition of such Sale, the Company and any such successor, purchaser or
transferee will agree that the Debenture may thereafter be converted on the
terms and subject to the conditions set forth above into the kind and amount of
stock, securities or property receivable upon such merger, consolidation, sale
or transfer by a holder of the number of shares of Common Stock into which this
Debenture might have been converted immediately before such merger,
consolidation, sale or transfer, subject to adjustments which shall be as nearly
equivalent as may be practicable. In the event of any such proposed Sale, (i)
the Holder hereof shall have the right to convert by delivering a Notice of
Conversion to the Company within fifteen (15) days of receipt of notice of such
Sale from the Company. This provision is an exception to the provisions of
Section 4(C) hereof.

 

9.    If, at any time while any portion of this Debenture remains outstanding,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes of all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company, in addition to or in lieu of any other
compensation received and retained by the Company for such business, operations
or assets, causes securities of another entity (the “Spin Off Securities”) to be
issued to security holders of the Company, the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Outstanding Debentures (as defined below)
been converted as of the close of business on the Trading Day immediately before
the Record Date (as defined below), as determined without regard to the
provisions of Section 4(C) hereof (the “Reserved Spin Off Shares”), and (ii) to
be issued to the Holder on the conversion of all or any of the Outstanding
Debentures, such amount of the Reserved Spin Off Shares equal to (x) the
Reserved Spin Off Shares multiplied by (y) a fraction, of which (I) the
numerator is the principal amount of the Outstanding Debentures then being
converted, and (II) the denominator is the principal amount of the Outstanding
Debentures. The term “Outstanding Debentures” means this Debenture to the extent
outstanding on the record date (the “Record Date”) for determining the amount
and number of Spin Off Securities to be issued to security holders of the
Company.

 



28

 

 

10.  If, at any time while any portion of this Debenture remains outstanding,
the Company effectuates a stock split or reverse stock split of its Common Stock
or issues a dividend on its Common Stock consisting of shares of Common Stock,
the prices used in determining the Conversion Price from dates prior to such
action and any other fixed amounts calculated as contemplated hereby shall be
equitably adjusted to reflect such action.

 

11.  The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the shares of Common Stock
issuable upon conversion thereof except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.

 

12.  This Debenture shall be governed by and construed in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the County of New York or the state
courts of the State of New York sitting in the County of New York in connection
with any dispute arising under this Debenture and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Debenture.

 

13.  JURY TRIAL WAIVER. Each of the Company and the Holder hereby waives a trial
by jury in any action, proceeding or counterclaim brought by either of the
Parties hereto against the other in respect of any matter arising out of or in
connection with this Debenture.

 

14.  A.    (i) The term “Change in Control” means (a) any transaction following
the date hereof by which any person, group or entity (other than a director,
former director or officer of the Company as of the date hereof, the Lead
Investor or any of their Affiliates) shall beneficially own more than 50% of the
Voting Rights (as defined below) of the Company; provided, however, that any
Voting Rights acquired from the Lead Investor or any of its Affiliates shall be
excluded from the calculation of Voting Rights, or (b) any merger, consolidation
or sale of substantially all of the property or assets of the Company with or to
an entity that was not under the control of the Company prior to and, if
relevant, after such merger, consolidation or sale.

 

(ii) The term “Voting Rights” means (a) the right to vote, by ownership of
securities, by contract or otherwise, for directors of the Company or (b) the
right, by contract, to direct or cause the direction of the management of the
Company (other than by reason of being the holder of the Company’s securities).

 



29

 

 

B.   If, at any time while this Debenture is outstanding, there is a Change in
Control, the Holder will have the right at any time thereafter, by written
notice to the Company (the “Change in Control Demand Notice”), to (i) convert
any or all of the then outstanding Debenture pursuant to the provisions of
Section 4 hereof (except that such conversion shall be an exception to the
provisions of Section 4(C) hereof), or, (ii) to the extent the Holder does not
convert any portion of the Debenture, demand payment in full of the outstanding
principal of this Debenture together with all accrued but unpaid interest
thereon. If the Holder demands any such payment, the Company will be obligated
to pay such amount (with interest calculated through the actual date of payment)
by the date which is three (3) Trading Days after the Company’s receipt of the
Change in Control Demand Notice.

 

15.   A.  The term "Event of Default" means the occurrence of any one or more of
the following events:

 

(i) The Company shall default in the payment of principal or interest on this
Debenture or any other amount due hereunder when due; or

 

(ii) Any of the representations or warranties made by the Company herein or in
the Securities Purchase Agreement in connection with the execution and delivery
of this Debenture or the Securities Purchase Agreement shall be false or
misleading in any material respect at the time made; or

 

(iii) Subject to the terms of the Securities Purchase Agreement, the Company
fails to authorize or to cause its Transfer Agent to issue shares of Common
Stock upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Debenture, and such failure shall continue
uncured for a period of five (5) Trading Days; or

 

(iv) The Company shall fail to perform or observe, in any material respect, (a)
any other covenant, term, provision, condition, agreement or obligation of any
Debenture (other than a failure to pay money) or (b) any other covenant, term,
provision, condition, agreement or obligation of the Company under the
Securities Purchase Agreement (each failure contemplated by this clause (iv), a
“Failure”) and such Failure, if capable of being cured, shall continue uncured
for a period of ten (10) days after the earlier of (x) the Holder’s receipt of
written notice from the Company of such failure or (y) the Company’s receipt of
written notice from the Holder of such failure; or

 

(v) The Company shall enter into a New Transaction during the New Transaction
Period without the consent of the Lead Investor; or

 



30

 

 

(vi) The Company shall (x) admit in writing its inability to pay its debts
generally as they mature; (y) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (z) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

(vii) A trustee, liquidator or receiver shall be appointed for the Company or
for a substantial part of its property or business without its consent and shall
not be discharged within sixty (60) days after such appointment; or

 

(viii) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter; or

 

(ix) Any money judgment in excess of One Hundred Thousand ($100,000) Dollars in
the aggregate shall be entered or filed against the Company or any writ or
warrant of attachment, or similar process shall be entered or filed against the
Company or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of thirty (30) days or in any event
no later than five (5) days prior to the date of any proposed sale thereunder;
or

 

(x) Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding.

 

B.   Notwithstanding the terms set forth in the first paragraph of this
Debenture, if an Event of Default shall have occurred and is continuing, then,
unless and until such Event of Default shall have been cured or waived in
writing by the Lead Investor (which waiver shall not be deemed to be a waiver of
any subsequent default),

 

(i) the unpaid amount of this Debenture, computed as of such date, will bear
interest at the rate (the “Default Rate”) equal to five percent (5.0%) per annum
from the date of the Event of Default to until and including the date actually
paid; and

 

(ii) at the option of the Lead Investor at any time thereafter, the Lead
Investor may, (a) by written notice to the Company, declare the entire unpaid
principal balance of this Debenture, together with all interest accrued hereon,
plus all fees and expenses, due and payable, and thereupon, the same shall be
accelerated and so due and payable, without presentment, demand, protest, or
other notice, all of which are hereby expressly unconditionally and irrevocably
waived by the Company; provided, however, that upon the occurrence of an Event
of Default described in Sections 15(A)(vi), (vii), (viii) and (x), the
outstanding principal balance and accrued interest hereunder, shall be
immediately and automatically due and payable, and/or (b) exercise or otherwise
enforce any one or more of the Holder’s rights, powers, privileges, remedies and
interests under this Debenture or other Transaction Agreements or applicable
law.

 



31

 

 

C.  The provisions of Section 4(G) shall apply to any payments made by or on
behalf of the Company following the occurrence of an Event of Default and the
application of the relevant foregoing provisions of this Section 15.

 

16.  No course of delay on the part of the Holder shall operate as a waiver
thereof or otherwise prejudice the right of the Holder. No remedy conferred
hereby shall be exclusive of any other remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise.

 

17.  Nothing contained in this Debenture shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

 

18.  Any notice required or permitted hereunder shall be given in manner
provided in the Section headed “NOTICES” in the Securities Purchase Agreement,
the terms of which are incorporated herein by reference.

 

19.  Upon receipt by the Company of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Debenture, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Debenture,
the Company will execute and deliver a new Debenture of like tenor and date and
any such lost, stolen, destroyed or mutilated Debenture shall thereupon become
void.

 

 

32

 

 

20.  In the event for any reason, any payment by or act of the Company or the
Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Debenture, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest-free prepayment of this
Debenture. If any part of such excess remains after the principal has been paid
in full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Debenture.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: June 24, 2014

 

  INFINITY AUGMENTED REALITY, INC.         By: /s/ Ortal Zanzury     Ortal
Zanzury         Title: CFO

 



33

 

 





EXHIBIT A

 

INFINITY AUGMENTED REALITY, INC.

 

NOTICE OF CONVERSION

OF

1.200% CONVERTIBLE DEBENTURE SERIES A-14 DUE June 23, 2019

 

(To be Executed by the Registered Holder in Order to Convert the Debenture)

 

TO:          INFINITY AUGMENTED REALITY, INC. VIA FAX:

 

Attn: Chief Executive Officer

 

 

FROM: _________________________________________________________ (“Holder”)

 

DATE: _______________________________________________ (the “Conversion Date”)

 

RE:Conversion of $_________________ principal amount (the “Converted Debenture”)
of the 1.200% Convertible Debenture Series A-14 Due _______________, No. A-14-03
(the “Debenture”) of INFINITY AUGMENTED REALITY, INC. (the “Company”) into
______________________ shares (the “Principal Conversion Shares”) of Common
Stock (defined below)

  

The captioned Holder hereby gives notice to the Company, pursuant to the
Debenture of INFINITY AUGMENTED REALITY, INC. that the Holder elects to convert
the Converted Debenture into fully paid and non-assessable shares of Common
Stock, $0.00001 par value (the “Common Stock”), of the Company as of the
Conversion Date specified above. Said conversion shall be based on the
Conversion Price of:

 

___ $0.25

 

___ pursuant to the provisions of Section 10 of the Debenture, $___.___

 



34

 

 

As contemplated by the Debenture, the Company should also pay all accrued but
unpaid interest on the Converted Debenture to the Holder. Such interest can be
paid, in the discretion of the Company, either in shares of the Company’s stock
or in cash.

 

– If the Company elects to pay such interest in shares, such payment should be
for ______________ shares of Common Stock (“Interest Conversion Shares”),
representing such interest amount converted at the Conversion Price specified
above. Such Interest Conversion Shares should be delivered together with the
Principal Conversion Shares.

 

[Holder should check one of the following two boxes and, if relevant, fill in
the blank.]

 

__ The Holder confirms that the Company’s issuance of all of the Interest
Conversion Shares will be consistent with the provisions of Section 4(C).

 

___ The Holder hereby gives written notice to the Company* that the maximum
number of Interest Conversion Shares which may be issued to the Holder at this
time is _____________ shares, which shares are the Interest Shares Limit
referred to in Section 4(D) of the Debenture.. Reference is made to Section 4(D)
of the Debenture regarding the issuance of the Excess Interest Shares.

 

*THIS NOTICE IS AN INTEREST SHARES LIMIT NOTICE REFERRED TO IN SECTION 4(D) OF
THE DEBENTURE.

  

[Balance of page intentionally left blank]

 



35

 

 

– If the Company elects to pay such interest in cash, such payment should be
paid as provided in the Debenture by wire transfer as follows:1

 

___________________________________

 

___________________________________

 

___________________________________

 

Based on the relevant Conversion Prices, the number of Principal Conversion
Shares plus any Interest Conversion Shares (collectively, “Conversion Shares”)
indicated above should be issued in the following name(s):

 

Name and Record Address                                              Conversion
Shares

_______________________________                     _______________

_______________________________                     _______________

_______________________________                     _______________

 

It is the intention of the Holder to comply with the provisions of Section 4(C)
of the Debenture regarding certain limits on the Holder's right to convert
thereunder. The Holder believes and represents to the Company that this
conversion complies with the provisions of said Section 4(C). Nonetheless, to
the extent that, pursuant to the conversion effected hereby, the Holder would
have more shares than permitted under said Section, this notice should be
amended and revised, ab initio, to refer to the conversion which would result in
the issuance of shares consistent with such provision. Any conversion above such
amount is hereby deemed void and revoked.

 

As contemplated by the Debenture, this Notice of Conversion is being sent by
facsimile to the telecopier number and officer indicated above.

 

If this Notice of Conversion represents the full conversion of the outstanding
balance of the Converted Debenture, the Holder either (1) has previously
surrendered the Converted Debenture to the Company or (2) will surrender (or
cause to be surrendered) the Converted Debenture to the Company at the address
indicated above by express courier within five (5) Trading Days after delivery
or facsimile transmission of this Notice of Conversion.

 



 

1Information should include the following:

 

All Wires:

(1) Bank Name

(2) Bank Address (including street, city, state)

(3) ABA or Wire Routing No.

(4) Account Name

(5) Account Number

 

If Wire is going to International (Non-US) Bank, all of the above plus:

(6) SWIFT Number

 



36

 

 



The certificates representing the Conversion Shares should be transmitted by the
Company to the Holder

 

       via express courier, or

 

       by electronic transfer

 

to:

 

           _____________________________________

           _____________________________________

           _____________________________________

 

  _____________________________________
(Print name of Holder)

 

By:__________________________________

(Signature of Authorized Person)

 

  _____________________________________

(Printed Name and Title)



 



37

 

 

FORM OF WARRANT

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

No. A-14-03

 

INFINITY AUGMENTED REALITY, INC.

 

COMMON STOCK PURCHASE WARRANT

CLASS A-14

 

1.        Issuance and Certain Definitions.

 

           1.1   Issuance. In consideration of good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by INFINITY
AUGMENTED REALITY, INC., a Nevada corporation (the “Company”), ALS Capital
Ventures LLC or registered assigns (the “Holder”) is hereby granted the right to
purchase at any time, on or after the Issue Date (as defined below) until 5:00
P.M., New York City time, on June 23, 2019 (the “Expiration Date”), four million
nine hundred and forty four thousand (4,944,000) fully paid and nonassessable
shares of the Company’s Common Stock, $0.00001 par value per share (the “Common
Stock”), at an initial exercise price per share (the “Exercise Price”) of $0.50
per share, subject to further adjustment as set forth herein. This Warrant is
being issued pursuant to the terms of that certain Securities Purchase
Agreement, dated as of June 24, 2014 (the “Securities Purchase Agreement”), to
which the Company and Holder (or Holder’s predecessor in interest) are parties.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Securities Purchase Agreement.

 

           1.2   Certain Definitions. As used herein, each of the following
terms has the meaning set forth below, unless the context otherwise requires:

 

“Sale Price” means the 4:00 P.M. closing sale price of the Common Stock on the
Principal Trading Market on the relevant Trading Day(s), as reported by the
Reporting Service for the relevant date.

 

“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by the Lead Investor and reasonably
acceptable to the Company.

 



38

 

 

“Change in Control” means (a) any transaction following the date hereof by which
any person, group or entity (other than a director, former director or officer
of the Company as of the date hereof, the Lead Investor or any of their
Affiliates) shall beneficially own more than 50% of the Voting Rights of the
Company; provided, however, that any Voting Rights acquired from the Lead
Investor or any of its Affiliates shall be excluded from the calculation of
Voting Rights, or (b) any merger, consolidation or sale of substantially all of
the property or assets of the Company with or to an entity that was not under
the control of the Company prior to and, if relevant, after such merger,
consolidation or sale.

 

“Voting Rights” means (a) the right to vote, by ownership of securities, by
contract or otherwise, for directors of the Company or (b) the right, by
contract, to direct or cause the direction of the management of the Company
(other than by reason of being the holder of the Company’s securities).

 

2.       Exercise of Warrants.

 

           2.1    General.

 

           (a) This Warrant is exercisable in whole or in part at any time and
from time to time commencing on the Issue Date. Such exercise shall be
effectuated by submitting to the Company (either by delivery to the Company or
by facsimile transmission as provided in Section 7 hereof) a completed and duly
executed Notice of Exercise (substantially in the form attached to this Warrant
Certificate) as provided in the Notice of Exercise (or revised by notice given
by the Company as contemplated by the Section headed “NOTICES” in the Securities
Purchase Agreement). The date such Notice of Exercise is faxed to the Company
shall be the “Exercise Date,” provided that, if such exercise represents the
full exercise of the outstanding balance of the Warrant, the Holder of this
Warrant tenders to the Company this Warrant Certificate (or an affidavit of lost
warrant certificate in form reasonably satisfactory to the Company) within five
(5) Trading Days thereafter. The Notice of Exercise shall be executed by the
Holder of this Warrant and shall indicate (i) the number of shares then being
purchased pursuant to such exercise (the “Exercise Shares”) and (ii) whether the
exercise is a cashless exercise.

 

           (b) If the Notice of Exercise form elects a “cashless” exercise, the
Holder shall thereby be entitled to receive a number of shares of Common Stock
equal to (w) the excess of the Current Market Value (as defined below) over the
total cash exercise price for all of the Exercise Shares, divided by (x) the
Market Price of the Common Stock (as defined below). For the purposes of this
Warrant, the terms (y) “Current Market Value” shall mean an amount equal to the
Market Price of the Common Stock, multiplied by the Exercise Shares, and (z)
“Market Price of the Common Stock” shall mean the average Sale Price of the
Common Stock for the three (3) Trading Days ending on the Trading Day
immediately prior to the Exercise Date.

 



39

 

 

           (c) If the Holder provides on the Notice of Exercise form that the
Holder has elected a “cash” exercise, the Exercise Price per share of Common
Stock for the shares then being exercised shall be payable, at the election of
the Holder, in cash or by certified or official bank check or by wire transfer
in accordance with instructions provided by the Company at the request of the
Holder.

 

           (d) Upon the appropriate payment, if any, of the Exercise Price for
the shares of Common Stock purchased, together with the surrender of this
Warrant Certificate (if required), the Holder shall be entitled to receive a
certificate or certificates for the shares of Common Stock so purchased. The
Company shall deliver such certificates representing the Warrant Shares to the
Holder at the address specified in the relevant Notice of Exercise (and if none,
the Holder’s the Holder’s address for notices as contemplated by the Securities
Purchase Agreement, which address the Holder may change from time to time in the
manner provided therein), via express courier, by electronic transfer or
otherwise after (i) with respect to a “cashless exercise,” the Exercise Date,
or, (ii) with respect to a “cash” exercise, the later of the Exercise Date or
the date the payment of the Exercise Price for the relevant Warrant Shares is
received by the Company. The Holder shall be deemed to be the holder of the
shares issuable to it in accordance with the provisions of this Section 2.1 on
the Exercise Date, or, in the case of a “cash” exercise, the later of the
Exercise Date or the date the payment of the Exercise Price for the relevant
Warrant Shares is received by the Company.

 

          2.2    Limitation on Exercise. Notwithstanding the provisions of this
Warrant, the Securities Purchase Agreement or any of the other Transaction
Agreements, in no event (except (i) as specifically provided in this Warrant as
an exception to this provision, (ii) during the forty-five (45) day period prior
to the Expiration Date, (iii) if, within thirty (30) days prior to the Holder’s
submission of a Conversion Notice, the Holder received a written notice from the
Company regarding the occurrence of Change of Control, or (iv) while there is
outstanding a tender offer for any or all of the shares of the Company’s Common
Stock) shall the Holder be entitled to exercise this Warrant, or shall the
Company have the obligation to issue shares upon such exercise of all or any
portion of this Warrant to the extent that, after such exercise the sum of (1)
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates (other than shares of Common Stock which may be deemed beneficially
owned through the ownership of the unexercised portion of the Warrants or other
rights to purchase Common Stock or through the ownership of the unconverted
portion of convertible securities), and (2) the number of shares of Common Stock
issuable upon the exercise of the Warrants with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 9.99% of the outstanding
shares of Common Stock (after taking into account the shares to be issued to the
Holder upon such exercise). For purposes of the proviso to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), except as otherwise provided in clause (1) of such sentence. Nothing
herein shall preclude the Holder from disposing of a sufficient number of other
shares of Common Stock beneficially owned by the Holder so as to thereafter
permit the continued exercise of this Warrant.

 



40

 

 

3.        Reservation of Shares. The Company hereby agrees that, at all times
during the term of this Warrant, there shall be reserved for issuance upon
exercise of this Warrant, a number of shares of its Common Stock equal to the
then unexercised and unexpired portion of this Warrant. For the purposes of such
calculations, the Company should assume that the outstanding portion of this
Warrant was exercisable in full at any time, without regard to any restrictions
which might limit the Holder’s right to exercise all or any portion of this
Warrant held by the Holder.

 

4.        Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.

 

5.        Protection Against Dilution and Other Adjustments.

 

           5.1   Capital Adjustments. In case of any stock split or reverse
stock split, stock dividend, reclassification of the Common Stock,
recapitalization, merger or consolidation (where the Company is not the
surviving entity), the provisions of this Section 5 shall be applied as if such
capital adjustment event had occurred immediately prior to the date of this
Warrant and the original Exercise Price had been fairly allocated to the stock
resulting from such capital adjustment; and in other respects the provisions of
this Section shall be applied in a fair, equitable and reasonable manner so as
to give effect, as nearly as may be, to the purposes hereof. A rights offering
to stockholders shall be deemed a stock dividend to the extent of the bargain
purchase element of the rights. The Company will not effect any consolidation or
merger, unless prior to the consummation thereof, the successor or acquiring
entity (if other than the Company) and, if an entity different from the
successor or acquiring entity, the entity whose capital stock or assets the
holders of the Common Stock of the Company are entitled to receive as a result
of such consolidation or merger assumes by written instrument the obligations
under this Warrant (including under this Section 5) and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.

 

           5.2   Adjustment for Spin Off. If, for any reason, prior to the
exercise of this Warrant in full, the Company spins off or otherwise divests
itself of a part of its business or operations or disposes all or of a part of
its assets in a transaction (the “Spin Off”) in which the Company does not
receive compensation for such business, operations or assets, but causes
securities of another entity (the “Spin Off Securities”) to be issued to
security holders of the Company, then the Company shall cause (i) to be reserved
Spin Off Securities equal to the number of shares issuable to the Holder had all
of the Outstanding Warrants (as defined below) been exercised as of the close of
business on the Trading Day immediately before the Record Date (as defined
below), as determined without regard to the provisions of Section 2.2 hereof
(the “Reserved Spin Off Shares”). and (ii) to be issued to the Holder on the
exercise of all or any of the Outstanding Warrants, such amount of the Reserved
Spin Off Shares equal to (x) the Reserved Spin Off Shares, multiplied by (y) a
fraction, of which (I) the numerator is the amount of the Outstanding Warrants
then being exercised, and (II) the denominator is the amount of the Outstanding
Warrants. The term “Outstanding Warrants” means this Warrant to the extent
unexercised and unexpired on the record date (the “Record Date”) for determining
the amount and number of Spin Off Securities to be issued to security holders of
the Company.

 



41

 

 

6.      Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or equity,
and the rights of the Holder are limited to those expressed in this Warrant and
are not enforceable against the Company except to the extent set forth herein.

 

7.      Transfer to Comply with the Securities Act. This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “1933 Act”) and
has been issued to the Holder for investment and not with a view to the
distribution of either the Warrant or the Warrant Shares. Neither this Warrant
nor any of the Warrant Shares or any other security issued or issuable upon
exercise of this Warrant may be sold, transferred, pledged or hypothecated in
the absence of an effective registration statement under the 1933 Act relating
to such security or an opinion of counsel satisfactory to the Company that
registration is not required under the 1933 Act. Each certificate for the
Warrant, the Warrant Shares and any other security issued or issuable upon
exercise of this Warrant shall contain a legend on the face thereof, in form and
substance satisfactory to counsel for the Company, setting forth the
restrictions on transfer contained in this Section.

 

8.      Notices. Any notice required or permitted hereunder shall be given in
manner provided in the Section headed “NOTICES” in the Securities Purchase
Agreement, the terms of which are incorporated herein by reference.

 

9.      Supplements and Amendments; Whole Agreement. This Warrant may be amended
or supplemented only by an instrument in writing signed by the parties hereto.
This Warrant contains the full understanding of the parties hereto with respect
to the subject matter hereof and thereof and there are no representations,
warranties, agreements or understandings other than expressly contained herein
and therein.

 

10.     Governing Law. This Warrant shall be deemed to be a contract made under
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the County of New York or the state courts
of the State of New York sitting in the County of New York in connection with
any dispute arising under this Warrant and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions. To the
extent determined by such court, the Company shall reimburse the Holder for any
reasonable legal fees and disbursements incurred by the Holder in enforcement of
or protection of any of its rights under any of the Transaction Agreements.

 

11.    JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with this Warrant.

 



42

 

 



12.    Remedies. The Company stipulates that the remedies at law of the Holder
of this Warrant in the event of any default or threatened default by the Company
in the performance of or compliance with any of the terms of this Warrant are
not and will not be adequate and that, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.

 

13.     Counterparts. This Warrant may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

[Balance of page intentionally left blank]

 





43

 

 

14.     Descriptive Headings. Descriptive headings of the several Sections of
this Warrant are inserted for convenience only and shall not control or affect
the meaning or construction of any of the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

 

Dated: June 24, 2014             INFINITY AUGMENTED REALITY, INC.         By:
/s/ Ortal Zanzury     Ortal Zanzury         Title: CFO

 





44

 

 

NOTICE OF EXERCISE OF WARRANT

 



TO: INFINITY AUGMENTED REALITY, INC. VIA FAX:   Habarzel 27 Tel Aviv, Israel    
Attn: Chief Executive Officer  



  

The undersigned hereby irrevocably elects to exercise the right, represented by
the Common Stock Purchase Warrant Class A-14, No. A-14-03, dated as of
_________________, to purchase ___________ shares (the “Exercise Shares”) of the
Common Stock, $0.00001 par value (“Common Stock”), of INFINITY AUGMENTED
REALITY, INC. and tenders herewith payment in accordance with Section 2 of said
Common Stock Purchase Warrant, as follows:

 CASH: $ = (Exercise Price x Exercise Shares)

 

Payment is being made by:

 enclosed check

 wire transfer

 other

 CASHLESS EXERCISE:

 

Net number of Warrant Shares to be issued to Holder : _________*

 

* based on: Current Market Value - (Exercise Price x Exercise Shares)

                                              Market Price of Common Stock

 where:

Market Price of Common Stock [“MP”]                                 =
            $_______________

Current Market Value [MP x Exercise Shares]                       =
            $_______________

 

It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder's right to exercise
thereunder. The Holder believes and represents to the Company that this exercise
complies with the provisions of said Section 2.2. Nonetheless, to the extent
that, pursuant to the exercise effected hereby, the Holder would have more
shares than permitted under said Section, this notice should be amended and
revised, ab initio, to refer to the exercise which would result in the issuance
of shares consistent with such provision. Any exercise above such amount is
hereby deemed void and revoked.

 

As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the telecopier number and officer indicated above.





 

45

 

 



If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or facsimile transmission of this Notice of
Exercise.

 

The certificates representing the Warrant Shares should be transmitted by the
Company to the Holder

 

 via express courier, or

 

 by electronic transfer

 

after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) or, if relevant, the receipt of the cash purchase price for the
Exercise Shares, whichever is later, to: 

 

_____________________________________

_____________________________________

_____________________________________ 

 

 

Dated: ______________________

 

 

____________________________

[Name of Holder]

 

By: _________________________



 

 





46

 

 

ANNEX III

TO

SECURITIES PURCHASE AGREEMENT

 

ADDRESSES



 



COMPANY: At the address set forth at the head of the Securities Purchase
Agreement.   Attn: President and Chief Executive Officer   Telephone
No.:972-72-2288390                                                                                   Telecopier
No.:   ortal@infinityar.com       with a copy to:       Pearl Cohen Zedek Latzer
Baratz   Attn: Benjamin Waltuch, Esq.   1 Azrieli Center Round Tower, 18th
Floor,   Tel-Aviv 67021 Israel   Telecopier No.  +972-3-607-3778     BUYER: At
the address set forth on the Buyer’s signature page of the Securities Purchase
Agreement.





 



47

 

 

ANNEX IV

TO

SECURITIES PURCHASE AGREEMENT 

 

PURCHASE PRICE WIRE INSTRUCTIONS

  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



48

 

 

ANNEX VI

TO

SECURITIES PURCHASE AGREEMENT

 

DISCLOSURE ANNEX

  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





49

 

 

ANNEX VII-A

TO

SECURITIES PURCHASE AGREEMENT

 

FORM OF CLOSING CERTIFICATE 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50 



 

